This case is before us on an appeal by the plaintiff from the sustaining of the defendant's demurrer to his declaration on the grounds that it did not set forth a cause of action and alleged damages unrelated in fact and in law to any breach of duty the defendant may have owed the plaintiff. There was no error. The declaration, which was discursive and confused, did not state concisely and with substantial certainty the substantive facts necessary to constitute a cause of action. G. L. c. 231, § 18, Fourth. Doleva v. Bramley 345 Mass. 767.

Order sustaining demurrer affirmed.